            Case 1:20-cv-11104-JGD Document 16 Filed 07/14/20 Page 1 of 2
                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS

Victim Rights Law Center, et al.
                                      Plaintiff

                             v.                                         Civil Action No. 1:20-cv-11104

DeVos, et al.
                                      Defendant

                                                         NOTICE

                                                             Judith Dein
          This case has been assigned to Magistrate Judge _________________________           for all purposes. Please read
the attached General Order for further information regarding this assignment. Plaintiff, or defendant if the case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.
         While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be electronically filed with the Court within thirty days after the date of service on the last party.

                       CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
                              (To Be Completed Only If All Parties Consent)

          In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in
this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit Court
of Appeals if any appeal is filed.

             Party Represented                                        Signature                                 Date




                            (If additional space is needed, additional forms may be attached)

                                                         - - OR - -
              REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
            (To Be Completed If Any Party Declines to Consent - Please DO NOT Identify the Party)

         In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order 09-3
(dated March 3, 2009) and General Order 10-1 (dated February 2, 2010) the parties advise the Court that at least one
party does not consent to the Magistrate Judge’s jurisdiction.
          The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules
of Civil Procedure.

       07/14/2020
Dated: ____________________________                                 Julie O'Neill
                                                                    ___________________________________________
                                                                   Plaintiff or Removing Party
                                                                   (through counsel, if appropriate)

                                      BBO #                        645880
                                                                   ___________________________________________
                                      Address:                     200 Clarendon Street
                                                                   ___________________________________________
                                                                    Boston, MA 02116
                                                                   ___________________________________________
         Case 1:20-cv-11104-JGD Document 16 Filed 07/14/20 Page 2 of 2



                                CERTIFICATE OF SERVICE


       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing, and

paper copies will be sent to those indicated as non-registered participants on July 14, 2020.




                                                         /s/ Julie O’Neill
                                                     Julie O’Neill
                                                     BBO #645880
                                                     JONeill@mofo.com
                                                     MORRISON & FOERSTER LLP
                                                     200 Clarendon Street
                                                     Boston, MA 02116
